                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-01905-CMA-NYW

VIVA REALTY GROUP & INVESTMENTS, LLC,

       Plaintiff,

v.

AUTO-OWNERS INSURANCE COMPANY,

       Defendant.


ORDER AFFIRMING AND ADOPTING THE OCTOBER 2, 2018 RECOMMENDATION
 OF UNITED STATES MAGISTRATE JUDGE AND ADMINISTRATIVELY CLOSING
                                 CASE
______________________________________________________________________


       This matter is before the Court on the October 2, 2018 Order and

Recommendation by United States Magistrate Judge Nina Y. Wang, in which she

granted in part and denied in part the parties’ Joint Motion to Stay Proceedings and

Vacate a Scheduling Conference (Doc. # 18) and recommended that this Court

administratively close this matter, subject to reopening for good cause. (Doc. # 20.)

Because the parties have agreed to proceed with the appraisal process contemplated

by the underlying insurance contract, Magistrate Judge Wang suggested that

administrative closure of the matter is more appropriate than an indefinite stay. (Id. at

3–4.) The Order and Recommendation is incorporated herein by reference. See 28

U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).
       The Order and Recommendation advised the parties that specific written

objections were due within fourteen (14) days after being served with a copy of the

Order and Recommendation. (Doc. # 20 at 4–5 n.1.) Despite this advisement, no party

filed objections to Magistrate Judge Wang’s Order and Recommendation to the extent it

recommended administrative closure. “In the absence of timely objection, the district

court may review a magistrate [judge’s] report under any standard it deems

appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

to require district court review of a magistrate’s factual or legal conclusions, under a de

novo or any other standard, when neither party objects to those findings.”)).

       The Court has reviewed the parties’ Joint Motion to Stay Proceedings and

Vacate a Scheduling Conference (Doc. # 18) and Magistrate Judge Wang’s Order and

Recommendation (Doc. # 20), in addition to applicable portions of the record and

relevant legal authority. It is satisfied that Magistrate Judge Wang’s recommendation

that this Court administratively close the matter is sound and not clearly erroneous or

contrary to law. See Fed. R. Civ. P. 72(a).

       Accordingly, the Court ORDERS as follows:

              1. The Order and Recommendation of United States Magistrate Judge

                 Wang (Doc. # 20) is AFFIRMED and ADOPTED to the extent that it

                 recommended administrative closure of this matter;




                                              2
     2. The Clerk of the Court shall ADMINISTRATIVELY CLOSE this action

        pursuant to D.C.COLO.LCivR 41.2, subject to reopening for good

        cause shown following the appraisal process.




DATED: October 29, 2018
                                     BY THE COURT:



                                     _______________________________
                                     CHRISTINE M. ARGUELLO
                                     United States District Judge




                                 3
